Exhibit 10.3

 

LOGO [g319403logo.jpg]

February     , 2017

[NAME]

VIA EMAIL: [EMAIL]

Dear [NAME],

Reference is made to the Restricted Stock grant made to you on [INSERT DATE]
pursuant to an award agreement and notice of grant (the “Award Agreement”) under
the Amended and Restated Tellurian Investments Inc. 2016 Omnibus Incentive Plan
and/or its predecessor plan (the “Plan”), which shares of Restricted Stock will
be converted into shares of Restricted Stock of Tellurian Inc. (f/k/a Magellan
Petroleum Corporation) pursuant to the terms of the Agreement and Plan of
Merger, dated as of August 2, 2016, by and among Magellan Petroleum Corporation,
Tellurian Investments Inc., and River Merger Sub, Inc., as amended. Capitalized
terms used but not defined herein shall have the meanings provided in the Plan.

We are pleased to notify you that, pursuant to the Committees’ rights under
Sections 3.1 and 15.4 of the Plan, the Committee has approved an amendment to
your existing Award Agreement and notice of grant provided in connection with
the Award to provide that, notwithstanding anything contained in the Plan or
your Award Agreement or notice of grant, if your Continuous Service terminates
due to a termination by the Company without Cause, or due to your death or
Disability, (i) all unvested shares of Restricted Stock granted pursuant to the
Award Agreement and notice of grant that vest solely based on your Continuous
Service shall become fully vested as of the date of such termination and
(ii) all unvested shares of Restricted Stock granted pursuant to the Award
Agreement and notice of grant that vest based on performance conditions shall
remain open and continue to vest based on such performance conditions as if your
Continuous Service had not been terminated; provided, however, that the
Committee will have the ability, in its sole discretion, to accelerate the
vesting of any performance-based Restricted Stock in the event that your
Continuous Service terminates due to a termination by the Company without Cause,
or due to your death or Disability. For the avoidance of doubt, all unvested
shares of Restricted Stock will continue to be forfeited in connection with any
other type of termination of your Continuous Service including, without
limitation, terminations by the Company for Cause or any resignation by you of
your employment or service with the Company or its Affiliates.

Please indicate your acknowledgment and acceptance of the terms of this letter
and amendment to your Award Agreement and notice of grant by signing below and
returning a copy by close of business on [INSERT DATE]. Please don’t hesitate to
contact me if you have any questions.



--------------------------------------------------------------------------------

 

LOGO [g319403logo.jpg]

 

 

   

Lisa Aimone

Director of Talent

    Acknowledged and Accepted:    

 

   

 

[NAME]     DATE